Case 3:21-cv-00029 Document 1-1 Filed 01/12/21 Page 1 of 14 PageID #: 7




               EXHIBIT A
                  Case 3:21-cv-00029 Document 1-1 Filed 01/12/2101/12/2021
      From:3045860221                                             Page 2 of 11:03
                                                                            14 PageID #: 8P.001/001
                                                                                    #615



                                                         Case Docket Entries                                           CC-40-2020-C-193

    Court:     Circuit              County:     40 - Putnam            Created Date:   12/13/2020            Security Level: Public
    Judge:     Joseph Reeder        Case Type: Civil                   Case Sub-Type: Other                 Status:            Open
    Related Cases:
    Style:     James Wallace v. Securitas Security Services USA, Inc.


         Entered Date               Event                     Ref. Code                Description

1        12/13/2020 4:37:57 PM     E-Filed                                             Complaint
             1-1 12/13/2020        Civil Case Information Statement
             1-2 12/13/2020        Complaint - Complaint of James Wallace
             1-3 12/13/2020        Transmittal
             1-4 12/13/2020        Summons
2        12/13/2020 4:37:57 PM     Judge Assigned             J-40001                  Joseph Reeder
3        12/13/2020 4:37:57 PM     Party Added                P-001                    James Wallace
4        12/13/2020 4:37:57 PM     Party Added                D-001                    Securitas Security Services USA, Inc.
5        12/13/2020 4:37:57 PM     Attorney Listed            P-001                    A-6479 - Hoyt Eric Glazer
6        12/13/2020 4:37:57 PM     Service Requested          D-001                    Circuit Clerk - Certified Mail - Including Copy Fee
7        12/29/2020 9:39:21 AM     E-Docketed                                Supporting Documents - CERTIFIED MAIL
                                                                             RECE1PT/SECURITAS SECURITY SERVICES USA,
                                                                             INC.
             7-1 12/23/2020        Supporting Document - CERTIFIED MAIL RECEIPT/SECURITAS SECURITY SERVICES USA, INC.
             7-2 12/23/2020        Transmittal
8        12/30/2020 12:39:17 PM    E-Docketed                                 Supporting Documents - RETURN GREEN
                                                                              CARD,SECURI TAS SECURITY SYSTEMS USA,
                                                                              1NC./SGNDBY?
             8-1 J 2/28/2020          Supporting Document - RETURN GREEN CARD/SECURITAS SECURITY SYSTEMS USA. INC./SGND BY
                                  ...................... ■■■:■>                                              ■
             8-2 12/28/2020           Transmittal




User ID:      shayla.garrison                            Page 1 of 1                                        Date/Time:     1/12/21 10:36 AM
Case 3:21-cv-00029 Document 1-1 Filed 01/12/21 Page 3 of 14 PageID #: 9


 CT Corporation                                                                                      Service of Process
                                                                                                     Transmittal
                                                                                                     12/23/2020
                                                                                                     CT Log Number 538786516
 TO:         Josiah Rocha
             Securitas Security Services USA, Inc.
             4330 Park Terrace Dr
             Westlake Village, CA 91361-4630

 RE:         Process Served in West Virginia

 FOR:        Securitas Security Services USA, Inc. (Domestic State: DE)




 ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

 TITLE OF ACTION:                                  JAMES WALLACE, Pltf. vs. SECURITAS SECURITY SERVICES USA, INC., Dft.
 DOCUMENT(S) SERVED:                               -
 COURT/AGENCY:                                     None Specified
                                                   Case#CC402020C193
 NATURE OF ACTION:                                 Employee Litigation - Discrimination
 ON WHOM PROCESS WAS SERVED:                       National Registered Agents, Inc., Charleston, WV
 DATE AND HOUR OF SERVICE:                         By Certified Mail on 12/23/2020 postmarked on 12/16/2020
 JURISDICTION SERVED :                            West Virginia
 APPEARANCE OR ANSWER DUE:                         None Specified
 ATTORNEY(S) / SENDER(S):                          None Specified
 ACTION ITEMS:                                    CT has retained the current log, Retain Date: 12/23/2020, Expected Purge Date:
                                                  01/22/2021

                                                   Image SOP
                                                   Email Notification, Josiah Rocha JOSIAH.ROCHA@SECURITASINC.COM

                                                   Email Notification, Laura Polte Laura.Polte@securitasinc.com

                                                  Email Notification, Cortney Sigman cortney.sigman@securitasinc.com

REGISTERED AGENT ADDRESS:                         National Registered Agents, Inc.
                                                  1627 Quarrier St
                                                  Charleston, WV 25311
                                                  866-331-2303
                                                  CentralTeam1@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / SK
Case 3:21-cv-00029 Document 1-1 FiledMAIL
                         CERTIFIED    01/12/21 Page 4 of 14 PageID #: 10
                                                                   U.S. POSTAGE»pitney BOWES
WILLIAM R. MULLINS                                                 W <351^=/—==’'
Putnam County Circuit Clerk
12093 Winfield Road, Suite 12
                                                                   ZIP 25213 $007.05°
Winfield, WV 25213                                                 02 4rv    *
                                                                   0000364556DEC 16 2020
                                ?01fl 1630 0000 L3L5 EBLE
      Case 3:21-cv-00029 Document 1-1 Filed 01/12/21 Page 5 of 14 PageID #: 11




                                          West Virginia E-Filing Notice



                                                                                       CC-40-2020-C-193
                                                                                     Judge: Joseph Reeder
To:    Securitas Security Services USA, Inc.
       1627 Quarrier St.
       Charleston, WV 25312




                                       NOTICE OF FILING

                  IN THE CIRCUIT COURT OF PUTNAM COUNTY, WEST VIRGINIA
                         James Wallace v. Securitas Security Services USA, Inc.
                                          CC-40-2020-C-193

                        The following complaint was FILED on 12/13/2020 4:37:54 PM




      Notice Date:        12/13/2020 4:37:54 PM
                                                                                         William Mullins
                                                                              CLERK OF THE CIRCUIT
                                                                                                 Putnam
                                                                                     12093 Winfield Road
                                                                                  WINFIELD, WV 25213


                                                                                          (304) 586-0203
                                                                           williamr.mullins@courtswv.gov
             Case 3:21-cv-00029 Document 1-1 Filed 01/12/21 Page 6 of 14 PageID #: 12

                                                                                    [ElQI;ED;iI12/l-3/2020l4:3.7jPM]
     SUMMONS
                                                                                    BK"tiiaml€ountylGircuiK'Glerk'B
                                                                                        HWilliamlMullinsBi



                                         IN THE CIRCUIT OF PUTNAM WEST VIRGINIA
                                       James Wallace v. Securitas Security Services USA, Inc.

Service Type:     Circuit Clerk - Certified Mail - Including Copy Fee

NOTICE TO: Securitas Security Services USA, Inc., 1627 Quarrier St., Charleston, WV 25312
THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR
RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR
DENYING EACH ALLEGATION IN THE COMPLAINT WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR
HAND DELIVERED BY YOU OR YOUR ATTORNEY TO THE OPPOSING PARTY'S ATTORNEY:

Hoyt Glazer, PO BOX 1638, HUNTINGTON, WV 25717


THE ANSWER MUST BE MAILED WITHIN 20 DAYS AFTER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO YOU OR A JUDGMENT
BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT.



SERVICE: ',r'

 12/13/2020 4:37:54 PM                          /s/ William Mullins
                Date                                              Clerk



RETURN ON SERVICE:


I | Return receipt of certified mail received in this office on

I | I certify that I personally delivered a copy of the Summons and Complaint to




EjNot Found in Bailiwick




                Date                                    Server's Signature
              Case 3:21-cv-00029 Document 1-1 Filed 01/12/21 Page 7 of 14 PageID #: 13

                                                                                                       E-FILED | 12/13/2020 4:37 PM
                                                                                                            CC-40-2020-C-193
   COVER SHEET                                                                                          Putnam County Circuit Clerk
                                                                                                             William Mullins




                                  ■’ -
                                                  GENERAL INFORMATION
                                                ?•: ‘ ■            —J.          .   ..   t.             ■    - ■   ■   a.   •   - •   »v-

                              IN THE CIRCUIT COURT OF PUTNAM COUNTY WEST VIRGINIA
                                   James Wallace v. Securitas Security Services USA, Inc.

                                  □ Business                [0] Individual                                         0 Business               PH Individual
  First Plaintiff:                „                                             First Defendant:                    ,
                                  | ] Government            | | Other                                              | | Government           □ Other

  Judge:                           Joseph Reeder

                                              COMPLAINT INFORMATION
  Case Type: Civil                                                              Complaint Type: Other


  Origin:                                0]Initial Filing       □Appeal from Municipal Court □Appeal from Magistrate Court


  Jury Trial Requested:                  0Yes ONo                Case will be ready for trial by: 3/1/2022

  Mediation Requested:                   0Yes | |No

 Substantial Hardship Requested: | |Yes 01 No


EJ Do you or any of your clients or witnesses in this case require special accommodations due to a disability'?

       I I Wheelchair accessible hearing room and other facilities

       Q Interpreter or other auxiliary aid for the hearing impaired

       I | Reader or other auxiliary aid for the visually impaired

       □ Spokesperson or other auxiliary aid for the speech impaired

       Q Other:

□ 1 am proceeding without an attorney

0 I have an attorney:   Hoyt Glazer, PO BOX 1638, HUNTINGTON, WV 25717
           Case 3:21-cv-00029 Document 1-1 Filed 01/12/21 Page 8 of 14 PageID #: 14



                      J                            SERVED PARTIES
Name:           Securitas Security Services USA, Inc.
Address:        1627 Quarrier St., Charleston WV 25312
Days to Answer: 20                  Type of Service: Circuit Clerk - Certified Mail - Including Copy Fee
Case 3:21-cv-00029 Document 1-1 Filed 01/12/21 Page 9 of 14 PageID #: 15




          IN THE CIRCUIT COURT OF PUTNAM COUNTY, WEST VIRGINIA


JAMES WALLACE,
        Plaintiff,                                    Civil Action No.
                                                      Judge
SECURITAS SECURITY
SERVICES USA, INC.

        Defendant.

                                          COMPLAINT

       Plaintiff, James Wallace, by his counsel, Hoyt Glazer of Glazer Saad Anderson L.C., files

this complaint seeking redress and remedy arising from Defendant Securitas Security Services

USA Inc.’s (Securitas) reckless failure to comply with the anti-discrimination of the West Virginia

Human Rights Act. Plaintiff requests a jury trial on his claims.

                                            PARTIES

    1. Plaintiff, James Wallace, is and was, at all times alleged herein, a citizen and resident of

       Mason County, West Virginia.

   2. Defendant Securitas is a foreign corporation, doing business in Putnam County, West

       Virginia, with its principle office located in Parsippany, NJ.

   3. Defendant provides on-site security services to businesses throughout the nation, and in

       Putnam County at the Toyota plant in Buffalo.

   4. At all times alleged, Defendant acted by and through its agents, employees, supervisors,

       directors, members, officers and assigns and within the full scope of agency, office,

       employment and/or assignment.




                                                 1
Case 3:21-cv-00029 Document 1-1 Filed 01/12/21 Page 10 of 14 PageID #: 16




                                 JURISDICTION AND VENUE.

    5. This Court has jurisdiction over this civil action under Article VIII, § 6 of the West Virginia

       Constitution.

   6. Venue is appropriate in this matter under West Virginia Code § 56-1-1(2) because the

       Defendant does business and the events giving rise to this cause of action occurred in

       Cabell County, West Virginia.

                                                  FACTS

   7. In 2016, Securitas hired Mr. Wallace at a security officer for assignment at Toyota’s

       Buffalo, West Virginia plant in Putnam County.

   8. At all times, during his employment, Mr. Wallace had a diabetes diagnosis.

   9. Mr. Wallace notified Securitas of his diabetes diagnosis, and it was well aware of his

       condition during his employment.

   10. From his hire in 2016 through the end of 2019, Mr. Wallace met Securitas’ reasonable

       expectations, and performed his duties satisfactorily or better.

   11. Over the course of his employment, Mr. Wallace generally worked 2 full-time days and/or

       16 hours a week.

   12. At no time did Securitas ever warn or otherwise notify Mr. Wallace that his work

      performance was less than satisfactory.

   13. On December 20, 2019, Securitas terminated Mr. Wallace because it claimed he had

      missed too many days of work.

   14. Before terminating Mr. Wallace, Securitas had never alleged that Mr. Wallace had any

      absenteeism issue.

   15. Since his termination, Mr. Wallace has been unable to find suitable, gainful employment.



                                                 2
Case 3:21-cv-00029 Document 1-1 Filed 01/12/21 Page 11 of 14 PageID #: 17




    16. At the time of his termination, Mr. Wallace was 58 years old.

    17. On information and belief, the person who replaced Mr. Wallace was under 40 and/or also

       did not suffer from any disability (actual or perceived).

       COUNT I: DISCRIMINATION BASED ON AGE IN VIOLATION OF THE WEST
       VIRGINIA HUMAN RIGHTS ACT

    18. Throughout his employment, Plaintiff satisfied all requisite job qualifications, was

       qualified for the position he held, and performed his job in a manner that met or exceeded

       the Defendant’s legitimate expectations.

    19. Plaintiff is over 40 years of age and, as such, is a member of a protected class under the

       West Virginia Human Rights Act.

   20. The Defendant treated employees who are not in Plaintiffs protected class more favorably

       because of their ages.

   21. On information and belief, the person who replaced the Plaintiff in the job he previously

       held with Defendant is younger than Plaintiff and under 40 years of age.

   22. On information and belief, employees who are not over 40 years of age, including the

       person who replaced Plaintiff, received more favorable treatment than Plaintiff and/or did

       not suffer adverse actions in their employment.

   23. The Plaintiffs age was a motivating factor in the Defendant’s decision to take adverse

       action against him.

   24. But for his age, Defendant would not have taken adverse action(s) against Plaintiff.

   25. Defendant’s treatment of Plaintiff because of his age was done with malice and with

      reckless indifference to Plaintiffs rights and Plaintiffs emotional and physical well-being.

   26. As a direct and proximate result of Defendant’s actions, Plaintiff has suffered and continues

      to suffer substantial damages. Wherefore, Plaintiff requests relief as provided in the prayer.


                                                3
Case 3:21-cv-00029 Document 1-1 Filed 01/12/21 Page 12 of 14 PageID #: 18




       COUNT II: DISCRIMINATION BASED ON DISABILITY IN VIOLATION OF
       THE WEST VIRGINIA HUMAN RIGHTS ACT
   27. Plaintiffincorporates the previous paragraphs as if set forth herein.

   28. Plaintiff is a qualified person with a disability under the West Virginia Human Rights Act

       (W. Va. Code §5-11-9, et seq.).

   29. Plaintiff has health conditions that substantially limit certain major life activities including,

       but not limited to, working.

   30. Alternatively, Defendant and its agents regarded Plaintiff as having an impairment that

       substantially limits one or more of his major life activities.

   31. At all times alleged, the Plaintiff is and was qualified for the original job he held with the

       Defendant because Plaintiff satisfies and satisfied the skill, experience, and other job-

       related requirements for the position he held, and he was and is able to perform the essential

       functions of his job, with or without reasonable accommodation.

   32. Defendant took adverse action against Plaintiff when it refused to accommodate his

       disability (diabetes) and/or when it terminated him.

   33. Plaintiffs status as a person with a disability was a motivating factor in Defendant’s

      decision to take the above-referenced adverse action against him.

   34. Any reason alleged by Defendant for its above-referenced, adverse actions against Plaintiff,

      is pretext for the real reason, namely, the intentional discrimination by Defendant against

      the Plaintiff based on his status as a person with a disability and/or its perception of Plaintiff

      as a person with a disability.

  35. As a direct and/or proximate result of the intentional discriminatory acts and practices of

      Defendant, the Plaintiff has suffered and continues to suffer injury including, but not

      limited to, past and future loss of income and other benefits of employment, pain and


                                                 4
Case 3:21-cv-00029 Document 1-1 Filed 01/12/21 Page 13 of 14 PageID #: 19




          suffering, mental anguish, humiliation, loss of enjoyment of life, embarrassment, and

          damage to his reputation, as well as other past and future pecuniary losses.

      36. Defendant knew or reasonably should have known that its actions against Plaintiff were

          false, wanton, willful, malicious, and intended to solely harm him and were indifferent to

          Plaintiffs rights under the West Virginia Human Rights Act. Wherefore, Plaintiff requests

          punitive damages and the relief as set forth below.

                                          REQUEST FOR RELIEF

          WHEREFORE, Plaintiff seeks damages as set forth below:

         On all counts, grant Plaintiff damages for lost wages, front pay, back pay, fringe benefits,

 costs associated with obtaining new employment and other actual damages according to the

 evidence and as determined by a jury;

         On all counts, grant Plaintiff general and compensatory damages for annoyance,

 inconvenience, embarrassment, humiliation and emotional distress suffered by Plaintiff as a direct

 and/or proximate result of Defendant’s conduct;

         On all counts, grant Plaintiff punitive damages in an amount to be determined by a jury

 and sufficient to deter future improper conduct and to punish the Defendant for its reckless and

■ willful actions;

         On all counts, costs incurred in pursuing this action, attorney fees and prejudgment and

post-judgment interest on all amounts allowed by law; and

        . Such other relief as this Court deems fair and proper in the interest of justice.

         PLAINTIFF REQUESTS A TRIAL BY JURY ON ALL ISSUES.

                                                                PLAINTIFF, JAMES WALLACE
                                                                By Counsel,

s/Hoyt Glazer

                                                    5
Case 3:21-cv-00029 Document 1-1 Filed 01/12/21 Page 14 of 14 PageID #: 20




Hoyt Glazer (WV BAR #6479)
GLAZER SAAD ANDERSON
320 Ninth Street, Suite B
Huntington, WV 25701
T. 304-522-4149
F. 800-879-7248
hoyt@gsalaw-wv.com




                                    6
